Although it does not appear by the case, yet I infer, from the argument of the plaintiffs' counsel, that the terminus of the road prayed for in the petition was described as at the intersection of the new highway with an old highway at a certain point. The road laid out intersected the old highway at a different point, and forty-five rods distant from it. The question is, always, whether the road laid out is the road described in the petition. If the petition prays for a highway leading from a certain point to another certain point, by the best practicable route, it would not, as the law stood before the General Statutes, have vitiated the laying out if it had been partly over existing highways. But when the intersection of a new road with the old road is made a part of the description, that description is not answered by laying out the road intersecting the old road at a different place, the question in every case being whether the road laid out is substantially the road prayed for.
I agree that, on the description as I understand it to be stated in the brief, the road laid out was not the road prayed for; and I think this result is in accordance with the authorities cited by my brother LADD.
The other objections were rightly overruled. *Page 335